EXHIBIT 23.4 December 23, 2009 To the Directors of Genterra Inc. and Consolidated Mercantile Incorporated Dear Sirs, CorporateValuation Services Limited and James P. Catty, MA, CA, CPA, CFA, CBV, CFE, herebyconsent to the filing of theattachedFairnessOpinionand Genterra Inc. Formal Valuation dated January 26, 2009, and the updates thereto dated September 9, 2009 and December 11, 2009, relating to the Amalgamation of Genterra Inc. and Consolidated Mercantile Incorporated, with the Securities Exchange Commission. Yours very truly, CORPORATE VALUATION SERVICES LIMITED per James P.
